Citation Nr: 1609311	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post left knee partial meniscectomy with scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran perfected a timely appeal of this claim.

In February 2012 and May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in June 2011.  A transcript of this proceeding has been associated with the claims file.  However, the Veterans Law Judge who conducted the June 2011 hearing is no longer employed at the Board.  Thus, the Veteran was notified, in an April 2014 letter, of the opportunity to request another Board hearing if he so desired.  He timely replied to that letter that he wished to appear at a hearing before the Board at the local RO.  In May 2014, the Board remanded the Veteran's claim for the Veteran to be afforded his requested Board hearing.  The Veteran was scheduled for a Travel Board hearing on June 8, 2015, and the Veteran was notified of this hearing in letters dated in April 2015 and May 2015.  In response, in a June 1, 2015, letter, the Veteran requested that his Board hearing be rescheduled as his mother was having surgery on June 8, 2015.  The Board finds that the Veteran has shown good cause as to why his Board hearing should be rescheduled.  To date, the Veteran has not been rescheduled for his requested Board hearing.

Accordingly, this case must be remanded to afford the Veteran the requested hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the local RO.  Provide the Veteran the required advance written notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

